Citation Nr: 0836004	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hilar adenopathy.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for right leg 
thrombophlebitis.

4. Entitlement to service connection for left ankle sprain.

5. Entitlement to service connection for low back strain.

6. Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, left knee.

7. Entitlement to a rating in excess of 10 percent for 
retropatellar pain syndrome, right knee.

8. Entitlement to a rating in excess of 10 percent for 
residuals, right gastrocnemius tear.

9. Entitlement to a rating in excess of 10 percent for 
tinnitus.

10. Entitlement to a compensable rating for residual scar, 
left thumb laceration.

11. Entitlement to a compensable rating for a residual scar, 
right foot laceration. 

12. Entitlement to a compensable rating for gastroesophageal 
reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from February 1984 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for hilar adenopathy, 
bilateral hearing loss, right leg thrombophlebitis, left 
ankle sprain, and low back strain.  The RO also granted 
service connection for retropatellar pain syndrome, right and 
left knees, and assigned a 10 percent rating for each knee, 
effective from October 1, 2004; granted service connection 
for residuals, right gastrocnemius tear and for tinnitus, and 
assigned a 10 percent disability rating for each, effective 
from October 1, 2004; and granted service connection for 
residual scar, left thumb laceration, residual scar, right 
foot laceration, and gastroesophageal reflux disorder, and 
assigned a 0 percent (noncompensable) disability rating for 
each, effective from October 1, 2004.

The issue of service connection for hilar adenopathy is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss which 
meets the VA standards for hearing loss disability.

2.  The preponderance of the evidence of record is against a 
finding of current right leg thrombophlebitis, of a current 
left ankle disability, or of a current low back disability 
which is related to active service.

3.  The veteran's retropatellar pain syndrome of the left and 
right knees is manifested by chronic complaints of knee pain, 
at most mild or slight limitation of motion with some pain, 
no instability or subluxation, and at most minimal functional 
impairment due to flare-ups.

4.  The veteran's residual disability from right 
gastrocnemius tear is manifested by no more than moderate 
impairment to Muscle Group XI, with no limitation of motion 
of the right ankle and minimal limitation of motion of the 
right knee, and reports of intermittent calf pain from 
prolonged standing or walking.

5.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

6.  The veteran's residual scars of left thumb laceration and 
right foot laceration are superficial, well-healed, and non-
tender, and do not affection his range of motion or function.

7.  The veteran's GERD is manifested by complaints of 
recurrent epigastric distress and heartburn (pyrosis); there 
has been no showing of multiple small eroded or ulcerated 
areas and symptoms, or dysphagia or regurgitation, or 
complaints of arm or shoulder pain, or a finding of 
impairment of the veteran's health.


CONCLUSIONS OF LAW

1.  Bilateral ear hearing loss was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Right leg thrombophlebitis was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  A left ankle sprain was not incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  Low back strain was not incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, have not been met at 
any time since October 1, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Code 5260 (2008).

6.  The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome, right knee, have not been met at 
any time since October 1, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261 (2008).

7.  The criteria for a rating in excess of 10 percent for 
residuals, right gastrocnemius tear, have not been met at any 
time since October 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, Diagnostic Code 5311 
(2008).

8.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus at any time 
since October 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2008); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

9.  The criteria for a compensable rating for residual scar, 
left thumb laceration, have not been met at any time since 
October 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7805 (2008).

10.  The criteria for a compensable rating for a residual 
scar, right foot laceration have not been met at any time 
since October 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7805 (2008).

11.  The criteria for a 10 percent rating for GERD have been 
met, effective from October 1, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2008); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
In this case, the veteran is challenging the evaluations 
assigned following the grant of service connection by the RO.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in August 2004 and August 2006 
that fully addressed the notice elements.  The first letter 
was sent prior to the initial RO decision in this matter.  
These letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in her possession to the RO.  Finally, the 
Board notes the RO sent the veteran a letter in April 2006 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, he 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran has 
not cited any treatment records to be obtained.  Although 
there are indications in the record that the veteran has 
received and continues to receive private treatment related 
to his GERD, he has not provided any information pertaining 
to these private treatment providers.  The veteran underwent 
VA examinations in June 2004 and September 2005.  In 
September 2008, he failed to report for VA examinations 
pertaining to his claims for higher ratings.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2008); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

A.  Bilateral Hearing Loss

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The appellant essentially contends that his current bilateral 
hearing loss had an onset during service.  His service 
treatment records (STRs) do show that the veteran experienced 
hearing loss in service, as evidenced by audiograms, 
including in February 2003 and March 2004, which showed 
significant positive shifts in his puretone thresholds.  On 
VA examination in June 2004, he reported military noise 
exposure and recreational noise exposure, but no civilian 
occupational noise exposure.  Audiological testing showed 
normal hearing in the right ear and normal hearing in the 
left ear through 3000 Hz, with a mild sensorineural hearing 
loss at 4000 Hz. 

Despite these indications of hearing loss, a review of the 
veteran's STRs and the post-service records, however, shows 
no competent evidence of a hearing loss disability in either 
the right or left ear, as prescribed by VA standards.  38 
C.F.R. § 3.385.  The threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  Brammer, supra, 3 
Vet. App. 223 (1992).  As the veteran does not have bilateral 
hearing loss, as defined by regulation, service connection 
cannot be granted for that claimed disability.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102,; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Right Leg Thrombophlebitis

In August 1997 the veteran was seen for right leg pain with 
venous hardening for one week, and the assessment was 
superficial thrombophlebitis.  He was seen for follow-up in 
September 1997, and his superficial thrombophlebitis was 
noted to be resolving.  He underwent a study in September 
1997 which was negative for DVT (deep venous thrombosis).  In 
November 1997, the clinical assessment pertaining to the 
right leg was possible medial gastrocnemius tear with 
thrombosis.  

On VA examination in June 2004, the veteran reported he was 
originally diagnosed with right leg thrombophlebitis, and 
then re-diagnosed with a right gastrocnemius tear.  The 
diagnosis indicated that there were no signs of right leg 
thrombophlebitis.

On VA examination in September 2005, the possibility of 
thrombophlebitis was considered, but the veteran claimed he 
did not have any problems with his veins.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Brammer, supra.  As the 
veteran does not currently have right leg thrombophlebitis, 
and apparently did not have such disability in service 
either, service connection cannot be granted for that claimed 
disability.  Cf McClain v. Nicholson, 21 Vet. App. 319 
(2007).  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for right leg thrombophlebitis 
must be denied. 

C.  Left Ankle Sprain and Low Back Strain

STRs show that in October 1986 the veteran was seen for a 1st 
degree sprained left ankle.  He was to use an ankle brace/Ace 
wrap, do warm soaks, and return to the clinic on an as-needed 
basis.  In June 1999, he complained of pain in the lower 
back.  He reported a one-week history of popping in the lower 
back when doing sit-ups.  The assessment was mechanical low 
back pain, "rule out" bony abnormality.  In a March 2004 
Report of Medical History the veteran responded "yes" to 
the question of whether he had recurrent back pain or any 
back problem, and indicated he had lower back pain after 
sitting and that his back pops during sit-ups.  The clinical 
evaluation of the spine was normal.

On a VA general medical examination in June 2004, the veteran 
reported he had developed back pain in service in June 1999 
after doing sit-ups.  He reported developing left ankle pain 
in October 1986, after twisting his ankle.  An X-ray of the 
left ankle showed no fracture, dislocation, or other 
significant bony abnormality, except for a very small 
posterior calcaneal bony spur.  The diagnosis was left ankle, 
normal examination.  An X-ray of the lumbar spine was normal, 
and clinical examination of the low back was normal.  

In an August 2005 letter, a private family nurse 
practitioner, J.L., noted review of the veteran's military 
medical records and examination of the veteran, and found 
that during the last eight to nine years of service, the 
veteran had experienced several significant episodes 
involving his lower extremities, including recurrent lumbar 
strain, which continue to bother him today.  

What is missing for these service connection claims is 
evidence of a current left ankle disability and of a current 
low back disability.  Brammer, supra.  The Board notes that 
any post-service complaints of left ankle or low back pain 
constitute a report of symptoms, as opposed to establishing a 
clinically diagnosed disorder or disability.  The Court of 
Appeals for Veterans Claims has discussed what constitutes a 
disability, holding that a symptom, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Although the Board has no reason to dispute that the veteran 
experiences left ankle pain and low back pain, there is no 
objective clinical confirmation that he suffers from an 
actual disability of the left ankle and/or of the low back, 
which may be related to his active service.  Sanchez, supra.  
Moreover, the veteran has not brought forth any medical 
evidence which would suggest the existence of a current left 
ankle disability or a current low back disability that is 
related to service and a layman, such as the veteran, is not 
competent to offer a medical opinion or diagnosis on his own.  
Espiritu, supra.  

Since there is no competent medical evidence of record 
linking a current left ankle disability to service or a 
current low back disability to service, there may be no 
service connection for those claimed conditions.  The 
preponderance of the evidence is thus against these claims.

III.  Claims for Higher Disability Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A.  Retropatellar Pain Syndrome, Left and Right Knees

The record reflects that, by December 2004 rating decision, 
the RO granted service connection for retropatellar pain 
syndrome of the left and right knees, and assigned 10 percent 
disability ratings for each knee, pursuant to Diagnostic Code 
(DC) 5260, which pertains to limitation of flexion.  


In order for the veteran to receive a rating higher than 10 
percent for his service-connected left and right knee 
disabilities, the objective medical evidence must show the 
following:  favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees (30 percent under Diagnostic Code 5256); or moderate 
recurrent subluxation or lateral instability (20 percent 
under DC 5257); or semilunar cartilage dislocation, with 
frequent episodes of locking, pain, and effusion (20 percent 
under DC 5258); or flexion limited to 30 degrees (20 percent 
under DC 5260); or extension limited to 15 degrees (20 
percent under DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that a rating higher than 10 percent rating for 
either the service-connected left knee disability or the 
service-connected right knee disability is not warranted.  
The record reflects he underwent VA examinations in 2004 and 
2005, but later failed to report for a VA examination that 
was scheduled in September 2008 to assess the severity of 
these service-connected disabilities.  With regard to whether 
a rating in excess of 10 percent is warranted for either the 
right or left knee, the Board first notes that clinical 
findings on VA examinations in 2004 and 2005 do not disclose 
that the veteran has ankylosis of either knee, and therefore 
a higher rating pursuant to Diagnostic Code 5256 is not 
warranted.  

With regard to Diagnostic Code 5257, the Board finds that the 
veteran's symptoms constitute no more than a "slight" 
disability in both the right knee and the left knee.  On VA 
examination in 2004 the veteran reported having sharp knee 
pain, two times per week, with activity, which was alleviated 
with NSAIDs.  He used a left knee brace when playing 
racquetball, but denied dislocation and subluxation.  The 
examiner noted that the "only objective findings of the 
knees are pain McMurray [sic] in the left knee".  This 
finding is consistent with STRs which show that the veteran 
had a positive McMurray's sign in his left knee in service.  
X-rays of the knees were normal, and the diagnoses included 
right and left knee patellofemoral pain syndrome.  On VA 
examination in 2005, he again complained of bilateral knee 
pain, intermittent, and generally twice a week with heavy 
exertion.  He also complained of popping and twisting.  There 
were, however, no episodes of dislocation or recurrent 
subluxation.  There was no specific tenderness of either 
knee, and no instability.  There was guarding of movement on 
prolonged standing, walking weight bearing, and using stairs.  
Thus, the Board concludes that, although the veteran has had 
complaints of on-going left and right knee pain during and 
after service, there is no indication of moderate disability 
or of moderate recurrent subluxation or lateral instability, 
as required by Diagnostic Code 5257.  

In addition, the Board notes that there is no evidence of 
dislocation, effusion, or locking of either knee; thus, the 
veteran's symptoms do not approximate the criteria for a 
higher rating, for either the left or right knee, under DC 
5258.  

With regard to flexion and extension, on VA examination in 
June 2004, range of motion of both knees was from 0 to 140 
degrees (with 0 to 140 degrees as anatomically normal), and 
with some pain on motion in the right knee.  On VA 
examination in 2005, range of motion in both knees was from 0 
to 130 degrees, with no pain.  Thus, the criteria for a 
higher rating for either knee, based on limitation of flexion 
or extension, are not met.  38 C.F.R. § 4.71a, DCs 5260, 
5261.

With regard to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board notes these 
provisions require consideration of the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating merely for pain.  

In this regard, the record reflects that the veteran has 
certainly complained of a history of bilateral knee pain.  
However, even considering the effects of pain on use and 
during flare-ups, and the other factors addressed in DeLuca, 
supra, there is no objective evidence of more than 
characteristic pain on motion of the knees and becoming 
painful on use.  38 C.F.R. §§ 4.40, 4.45.  With regard to 
establishing loss of function due to pain, the Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's service-connected left and right knee disabilities 
are contemplated in the 10 percent ratings assigned.  With 
regard to functional limitations due to exacerbations, 
fatigue, and lack of endurance, the examiner in 2004 
indicated any estimation regarding limitations would be 
speculative, and that it was impossible to accurately express 
these findings in degrees of motion.  On VA examination in 
2005, the examiner noted no additional limitation of movement 
during flare-ups, or due to pain, fatigue, weakness, lack or 
endurance, or incoordination.  The Board concludes, 
therefore, that there is no indication in the record that 
left or right knee pain causes functional loss greater than 
that contemplated by the 10 percent ratings currently 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca, supra. 

The Board notes that on VA examination in 2005, an X-ray 
showed bilateral mild degenerative joint disease of the 
knees.  The Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a zero percent rating under either 
of those codes, per VAOPGCPREC 9-98.  In this case, the 
veteran service-connected left and right knee disabilities 
are currently evaluated at 10 percent each, under DC 5260, 
for limitation of flexion.  The Board notes, however, that on 
his VA examinations in 2004 and 2005, the veteran's range of 
motion of the left and the right knee did not meet the 
criteria for a zero percent disability rating for flexion or 
extension.  Accordingly, assignment of an additional 10 
percent rating under DC 5257 is not warranted.

In summary, the preponderance of the evidence reflects that 
no greater than a 10 percent rating is warranted for either 
the service-connected left knee disability or the service-
connected right knee disability at any time since October 1, 
2004.  Fenderson, supra.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claims must be denied. 

B.  Residuals of Right Gastrocnemius Tear

The veteran contends that he should be entitled to a rating 
in excess of 10 percent for his service-connected residuals 
of right gastrocnemius tear.  The record reflects that, in a 
December 2004 rating decision, the RO granted service 
connection for residuals of right gastrocnemius tear, and 
assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5311, effective from October 1, 2004.

Diagnostic Code 5311 provides evaluations for disability of 
Muscle Group XI, which is comprised of the posterior and 
lateral crural muscles, and muscles of the calf: (1) triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and (8) 
plantaris.  The function of Muscle Group XI is associated 
with propulsion, plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  Slight injury to these muscles 
warrants a noncompensable evaluation; moderate injury 
warrants a 10 percent evaluation; moderately severe injury 
warrants a 20 percent evaluation; and severe injury warrants 
a 30 percent evaluation. 

STRs show that in August 1997 the veteran was seen for right 
leg pain, which was determined to be a medial gastrocnemius 
tear with thrombosis.  In October 1999, he reinjured his 
right gastrocnemius muscle.  In January 2001 he sustained 
another right gastrocnemius tear, and the final diagnosis was 
gastroc/soleus trigger points.  On examination in June 2004, 
the summary of defects and diagnoses included residuals of 
right gastrocnemius tear.  

On VA examination in June 2004, he reported right calf 
cramping pain four to five times per week, with prolonged 
sitting, standing, and running.  He treated these symptoms 
with stretching and Motrin, and reported the pain usually 
subsided in one hour with treatment.  The diagnosis was 
residuals of right gastrocnemius tear.

On VA examination in September 2005, the veteran reported a 
remote history of right gastrocnemius tear that occurred 
while running.  He reported pain mostly in the distal calf, 
and that the pain was intermittent, from prolonged standing 
or walking, and may last a few minutes to a few hours.  His 
symptoms were worse with prolonged weight bearing, standing, 
and walking for one hour, and were relieved by rest and 
elevation.  He had no additional limitation of movement 
during a flare-up or repetitive movement.  On examination, 
his muscle strength was reported as normal, and he reported 
he was able to push 100 pounds while working in the gym.  His 
muscle function was normal.  With regard to whether joint 
function was affected, the examiner referred to the 
examinations of the knees and the right ankle, which had 
normal range of motion.  

The Board also notes that the record reflects that the 
veteran failed to report for a VA examination that was 
scheduled in September 2008 to assess the severity of this 
service-connected disability.  

Applying the aforementioned criteria to the objective facts 
of the case, the Board concludes that the veteran's right 
calf symptoms associated with his prior right gastrocnemius 
tear are productive of no more than moderate impairment, as 
demonstrated by the findings obtained during the 2004 and 
2005 VA examinations.  With regard to flexion of the right 
knee and ankle, the objective evidence of record shows 
minimal to no limitation of motion in either the right knee 
or ankle.  

Considering the objective evidence of record pertaining to 
the veteran's residuals of right gastrocnemius tear, the 
Board notes that his complaints of intermittent right calf 
pain, with worse symptoms from prolonged weight bearing, 
standing, and walking for an hour, these findings present a 
disability picture that more closely approximates the 
criteria for a 10 percent evaluation for moderate impairment 
of Muscle Group XI.  38 C.F.R. § 4.7.  To the extent that the 
veteran contends that his degree of impairment associated 
with his right calf symptoms due to the gastrocnemius 
injuries in service warrant the assignment of a higher 
rating, the clinical evidence does not support a finding of 
moderately severe impairment to Muscle Group XI.  He had 
normal muscle strength and function, and there is no 
indication of neurological impairment, muscle atrophy, 
ankylosis, limitation of motion of the right ankle, or more 
than slight limitation of motion of the right knee.  
Therefore, his residuals of right gastrocnemius tear do not 
more closely approximate the criteria contemplated in the 
rating schedule for a 20 percent evaluation due to moderately 
severe impairment to Muscle Group XI.

In summary, the preponderance of the evidence reflects that 
no greater than a 10 percent rating is warranted for 
residuals of right gastrocnemius tear at any time since 
October 1, 2004.  Fenderson, supra.  The benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 

C.  Tinnitus

By December 2004 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating, under 38 C.F.R. § 4.87, DC 6260, effective from 
October 1, 2004.  The veteran then requested a higher 
disability rating for service-connected tinnitus. 

The Board notes that DC 6260 was revised, effective June 13, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2008).  
In view of the foregoing, the Board concludes that the 
veteran's claim for a rating in excess of 10 percent for his 
service-connected tinnitus must be denied under the pertinent 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, supra.

D.  Residual Scars from Left Thumb Laceration and Right Foot 
Laceration

By December 2004 rating decision, the RO granted service 
connection for residual scars due to left thumb laceration 
and right foot laceration, and assigned 0 percent (non-
compensable) disability ratings for each, pursuant to 
Diagnostic Code 7805.  

The rating criteria for evaluating scars provides for the 
assignment of a 10 percent rating for scars other than on the 
head, face, or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for a 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804 (2008).  Otherwise, scars will 
continue to be rated on the limitation of motion of the 
affected part, under 38 C.F.R. § 4.118, Diagnostic Code 7805.

On VA examination in June 2004, the veteran reported he 
lacerated his left thumb in March 2003 with a knife while 
cutting some wood, and reported having scar on his left 
thumb.  He had no current treatment for the scar.  He also 
reported he lacerated the bottom of his right foot in July 
1991, which left a scar, but there were no symptoms with the 
scar and he had no current treatment.  The diagnoses included 
scar, post laceration left thumb, and scar, post laceration 
right foot plantar surface.

On VA examination in September 2005, it was noted that the 
veteran had a left thumb laceration by a knife, which was 
sutured, and a skin graft was placed.  He had a well-healed 
superficial linear scar, about 1 inch long, that was a 
lighter color.  He also had a puncture wound injury on the 
right mid plantar area with well-healed linear scar, 3/4 of an 
inch long, and lighter in color.  There was no pain in either 
scar on examination, no adherence to the underlying tissue, 
no inflammation, edema, or keloid formation, and the scars 
were flat.  There was normal slight firmness on the mid-
plantar scar on the right foot, and the left thumb scar had 
normal texture.  There was no limitation of motion or 
function due to either scar.  

Evaluating the veteran's symptomatology under the above 
criteria, the Board finds that a compensable rating is not 
warranted under any of the rating criteria for scars.  
Specifically, the Board notes that the veteran's scars do not 
cover any area of at least 144 square inches, they have not 
been shown to be unstable, causing a frequent loss of skin, 
and have never been shown to have been painful on 
examination.  There is also no evidence of limitation of 
motion or function due to the veteran's scars.  Rather, on 
examination these scars have been found to be well-healed.  
Therefore, the Board finds that a compensable rating for 
either residual scar is not warranted at any time since 
October 1, 2004.  Fenderson, supra.  As the evidence 
preponderates against the claim for an initial compensable 
evaluation for the veteran's residual scars of a left thumb 
laceration and a right foot laceration, the benefit-of-the-
doubt doctrine is inapplicable, and the claims for 
compensable ratings must be denied. 

E.  GERD

By December 2004 rating decision, the RO granted service 
connection for GERD and assigned a non-compensable (0 
percent) disability rating, pursuant to Diagnostic Code 7307, 
effective from October 1, 2004.  

Under 38 C.F.R. § 4.114, DC 7307, hypertrophic gastritis 
identified by gastroscope warrants a 10 percent rating when 
chronic with small nodular lesions and symptoms; a 30 percent 
rating when chronic with multiple small eroded or ulcerated 
areas and symptoms; and a 60 percent rating when chronic with 
severe hemorrhages or large ulcerated or eroded areas.  

The Board notes that the service-connected disability of GERD 
does not have a specific diagnostic code.  Where the 
particular disability for which the veteran has been service- 
connected is not listed in the Rating Schedule, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  Accordingly, the Board will also consider the 
symptomatology associated with the veteran's GERD according 
to the analogous condition of hiatal hernia under Diagnostic 
Code 7346.

Under DC 7346, a 30 percent rating is assigned for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is assigned when there is 
evidence of two or more of the symptoms for the 30 percent 
evaluation of less severity. 

On VA examination in June 2004, the veteran reported having a 
feeling of vomit in his throat, and epigastric pain every day 
after meals and lying down, and sometimes at any time of the 
day, if he did not take his medication.  He took Aciphex for 
treatment.  The diagnosis was GERD.

On VA examination in September 2005, it was noted that the 
most recent treatment records for the veteran from Fort Hood 
were not available.  He reported he was followed by a primary 
care provider and was being sent for a GI consult the next 
month.  He reported chronic indigestion, dyspepsia, and GERD 
for 10 years, but no dysphagia.  He reported epigastric and 
upper anterior chest pain, discomfort, and heartburn.  He had 
no hematemesis or melena.  His reflux symptoms were present 
on and off, and some of his symptoms were improved with 
Aciphex or Zantac, however, he continued to have some 
fullness or left anterior pain.  He had no nausea or 
vomiting.  His current treatment included Aciphex 
occasionally, and Zantac, which he claimed was helpful to 
some extent.  His general state of health was unremarkable.  
He had weight gain.  The diagnosis was GERD, and the examiner 
noted that the veteran intermittently took ibuprofen, which 
could cause dyspepsia, and smoked 1/3 pack per day, which 
could also cause that symptom.  

In an August 2005 letter, a private family nurse 
practitioner, J.L., reported that after reviewing the 
veteran's records and examining him, that he continued to 
have problems with acid reflux disease, which was being 
treated by a gastroenterologist.

The Board initially notes that a compensable rating is not 
warranted pursuant to Diagnostic Code 7307, as there has been 
no evidence of chronic gastric disability with small nodular 
lesions and symptoms.  With regard to DC 7346, in order to 
assign a compensable rating for the service-connected GERD, 
the evidence must show that the veteran has at least two of 
the symptoms for the 30 percent rating, which include 
recurrent epigastric distress, dysphagia, pyrosis, and 
regurgitation.  After reviewing the competent evidence of 
record, and considering the benefit-of-the-doubt doctrine, 
the Board concludes that the record reasonably shows that the 
veteran has recurrent epigastric distress and pyrosis 
(heartburn) - which are two of the symptoms noted in the 
criteria for a 30 percent rating, and therefore, a 
compensable, 10 percent rating, is warranted, effective from 
October 1, 2004, pursuant to Diagnostic Code 7346.  
Fenderson, supra; 38 C.F.R. § 3.102.

A higher rating of 30 percent is not warranted, as the 
competent evidence of record as not shown chronic gastritis 
with multiple small eroded or ulcerated areas and symptoms 
(Diagnostic Code 7307).  Moreover, the veteran has not been 
shown to have recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, has not reported arm or shoulder 
pain, and there has been no impairment of his health reported 
or noted (DC 7346).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for right leg thrombophlebitis is denied.

Service connection for left ankle sprain is denied.

Service connection for low back strain is denied.

A rating in excess of 10 percent for retropatellar pain 
syndrome, left knee, is denied.

A rating in excess of 10 percent for retropatellar pain 
syndrome, right knee, is denied.

A rating in excess of 10 percent for residuals, right 
gastrocnemius tear, is denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for residual scar, left thumb 
laceration, is denied.

A compensable rating for a residual scar, right foot 
laceration, is denied. 

A 10 percent rating for GERD is granted; subject to the 
statutes and regulations governing the payment of monetary 
benefits.


REMAND

STRs show that on a March 2004 Report of Medical Assessment, 
it was noted that the veteran had last been examined by the 
military in February 2001, and that since then his overall 
health had been worse because of his "knee" and "chest".  
On a physical examination in June 2004, the veteran's summary 
of defects and diagnoses included a notation of what appears 
to be hilar prominence.  It was noted that he had an abnormal 
chest X-ray and hilar prominence, and it was recommended that 
he follow-up with his primary care physician.  

On a VA general medical examination in June 2004, a chest X-
ray showed a hilar prominence or other prominent hilar 
process.  Differential diagnoses included sarcoidosis, 
histoplasmosis, lymphomas, systemic disorders, etc., and it 
was noted that "etiology requires clinical correlation and 
other examinations".  The conclusion was hilar prominence, 
etiology unknown, rule out sarcoid.  The diagnoses included 
hilar adenopathy, unknown etiology.

The Board notes that a finding of hilar prominence or hilar 
adenopathy is a clinical finding, and not an actual 
disability for which service connection could be granted.  
Brammer, supra; Sanchez, supra.  However, since the finding 
of a hilar prominence made on the June 2004 chest X-rays was 
of unknown etiology, and it was noted that a determination as 
to etiology required clinical correlation and other 
examinations, pursuant to VA's duty to assist the veteran, a 
VA examination with opinion is necessary in order for the 
Board to render a decision in this matter.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4).  

Since VA will schedule an examination, the veteran is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may adversely affect the 
outcome of the claim.  38 C.F.R. §§ 3.158, 3.655.


Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
identifying information for any treatment 
providers from whom he has received 
treatment related to his hilar prominence 
or hilar adenopathy finding.  With any 
other assistance needed from the veteran, 
attempt to obtain any treatment records 
from any treatment providers he may 
provide.

2.  Schedule the veteran for an 
appropriate VA examination in order to 
assess the nature, clinical significance, 
and probable etiology of the chest X-ray 
finding of a hilar prominence.  The claims 
file must be made available to the 
examiner for review.  Any necessary 
testing should be accomplished.  The 
examiner should opine as to what 
disability, if any, the hilar prominence 
represents, if any.  The examiner should 
then opine as to whether it is at least as 
likely as not (i.e., to a probability of 
50 percent or greater) that any disability 
(manifested by the hilar prominence), is 
related to service, or whether such a 
relationship is unlikely (i.e., less than 
a 50-50 probability).  The examiner should 
explain the rationale for any opinion 
given.

3.  Review the evidence of record and 
adjudicate the claim.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority, and afforded a 
reasonable period of time within which to 
respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


